DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application 
Claims 1-9 are withdrawn. 
Claims 10-12, 14-15, 20-21, 23-24 are pending and under consideration. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 14-15, 20-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 and 11 both recite “up to at least 30%”.  It is not clear whether the phrase means up to 30%  or at least 30%. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 10-11, 14-15, 20-21, 23-24  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent No. 4,804,546 (SAWHILL) and United States Patent Application Publication No. 2016/0324150 (BASEETH).  
Claim 10 recites a stabilized phospholipid/lysophospholipid composition comprising up to at least 30% by weight of at least one phospholipid (PL) and/or a lysophospholipid (LPL) completely dispersed in water; a mixture of co-surfactants, said co-surfactants being glycerol and propionic; and 
a salt, 
whereby the ratio of PL and/or LPL to the at least one co-surfactant is about 2:1 to 3:1. 

Claim 11 recites a water dispersible phospholipid/lysophospholipid composition, comprising up to at least 30% by weight of at least one phospholipid (PL) and/or a lysophospholipid (LPL) completely dispersed in water; a mixture of co-surfactants, said co-surfactants being glycerol and propionic; and 
a salt, 
whereby the ratio of PL and/or LPL to the at least one co-surfactant is about 2:1 to 3:1. 

As to claims 10-11, the term “phospholipid/lysophospholipid” is interpreted as meaning PL and/or LPL
SAWHILL teaches an animal feed supplement comprising at least one phospholipid (PL) (i.e., lecithin at col. 6, lines 20-22) in an amount up to 35% (i.e., this overlaps the claimed invention of up to at least 30%) completely dispersed in water (col. 5, lines 5-15).    The animal feed is liquid comprising e a sugar solution which will contain from 40 to 85 percent solids with the balance being water (col. 2, lines 60-65). A fat is dispersed in this aqueous medium.  In particular, a solid fat is heated sufficiently to melt the fat and the resultant, hot fat liquid is then added to the viscous gel which is also warmed to the fat melting temperature, while stirring the mixture sufficiently to disperse the fat intimately through the aqueous viscous gel carrier (col. 5, lines 5-15see also col. 2, lines 20-23 and lines 59-62). The solid fat is heated sufficiently to melt the fat and the resultant, hot fat liquid is then added to the viscous gel which is also warmed to the fat melting temperature, while stirring the mixture sufficiently to disperse the fat intimately through the viscous gel carrier. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Propionic acid is added in an amount of 0.1% to 0.5 weight percent as a microbicide (col. 6, lines 44-49).  

 A salt is added at col. 6, lines 35-40. 
SAWHILL does not teach the addition of glycerol or whereby the ratio of PL and/or LPL to the at least one co-surfactant is about 2:1 to 3:1. 
BASEETH teaches glycerols can be used as co-surfactants with lecithins to reduce the surface tension of the liquids (i.e., allowing more dispersion).  the range of such blends may comprise lecithin in a concentration of between about 50 percent by weight to about 90 percent by weight with the remainder of the blend comprising a co-surfactant (i.e, a ratio 2:1 lecithin to glycerol when the co-surfactant is 50% of the lecithin (i.e., [0035] to [0037]). 
It would have been obvious to combine BASEETH with SAWHILL as BASEETH teaches that the combination of lecithin and glycerol decrease surface tension and enhances dispersal.  


Claim 14 recites that is stable over a temperature range of -10 to 50oC.
As to claim 14, SAWHILL teaches that salts are added so that the freezing point of the suspension to as low as -10oF (i.e., -23oC).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Thus, it would have been obvious that the composition is stable at the claimed temperature of -10 to 50oC. 

Claim 15 recites that the composition is stable in water for a time period of over 12 months.
As to claim 15, the composition is stable for long periods of time (col. 2, lines 44-48).  Given the prior art teaches the claimed composition, the  composition is stable in water for over 12 months.   Moreover, it would have been obvious to optimize the stability as desired by varying the amounts of  stabilized phospholipid/lysophospholipids and co-sufractants.  

Claim 20 recites that the salt is in an aqueous solution.
Claim 21 recites that the salt is a sodium chloride solution.
As to claims 20-21, sodium chloride is added to the aqueous solution (col. 2, lines 20-22 and col. 6, lines 35-45). 

Claim 23 recites that the composition comprises no more than 3% by weight propionic acid.
Claim 24 recites that the composition comprises no more than 3% by weight propionic acid. 
As to claims 23-24, SAWHILL teaches that propionic acid is added in an amount of 0.1% to 0.5 weight percent as a microcide (col. 6, lines 44-49). Thus, it would have been obvious to add propionic acid the in the claimed amounts as it serves as a microcide in the claimed amounts. 





Response to Arguments
Applicant's arguments filed October 5, 2021 have been fully considered but they are not persuasive. 
It is also acknowledged that a Declaration was submitted by Dr. Kok Ping Chan (Declaration).  Applicant’s arguments and Declaration have been considered but are based on explaining why the previous rejection of Bodnar (U.S. Pat. Pub. No. 2002/0098275) in view of Baseeth (U.S. Pat. Pub. No. 2016/0324150) is improper.  However, BODNAR is no longer recited. 
Thus, applicant’s arguments and Declaration that address Bodnar and the combination of Bodnar and Baseeth are moot.
It is noted that the applicant and Declaration argue that Baseeth claims a stable microemulsion obtained with 35% propionic acid. However, such high acid content is unlikely to have utility in animal feed additives for nutritional enhancement as there could be hydrolysis of important components such as lysolecithin (see pg. 9, Declaration).  It is alleged that the claimed invention uses significant lower concentrations of propionic acid (1-5%) as co-surfactants to only disperse the lysolecithin in water. Such a concentration window is out of the range claimed by Baseeth, and is acceptable in the feed additive industry.
However, SAWHILL teaches that propionic acid is added in an amount of 0.1% to 0.5 weight percent as a microcide (col. 6, lines 44-49). Thus, it would have been obvious to add propionic acid the in the claimed amounts as it serves as a microcide in the claimed amounts. 
Moroever, Baseeth does not require the amounts as suggested by applicant. Rather, Baseeth teaches that 35% propionic acid is used as a concentrate in Examples 1, 2 and 3 (see paragraphs [0057], [0060], [0062]).  It would have been obvious that lesser amounts could be used when not in concentrate form.  Moreover, the usage of propionic acid in general in Baseeth is taught without any specific amount cited in at [0041] and [0050]-[0054].  Thus, applicant’s arguments are not persuasive. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/            Examiner, Art Unit 1791                                                                                                                                                                                            
/DONALD R SPAMER/Primary Examiner, Art Unit 1799